Title: To George Washington from Clement Biddle, 20 February 1787
From: Biddle, Clement
To: Washington, George



Feby 20 1787

I had engaged the Freight & was preparing to Ship the Articles you had ordered in the Sloop Dolphin Capn Steward (the first Vessel that had offered this Spring for Potowmack) when I received your favour of 11th inst., Mr Haines had Kept 50 bushels of Barley for me but could share no more—what I send is New England Summer Barley which is much the best. I should have applied to another Brewer to make up the 100 Bushels, but Mr Haines who has taken much pains to introduce & improve the Culture of Barley in this State, informs me that the Summer barley does not answer here so well as in New England & after many trials they now generally raise the Winter Barley here—the Summer Barley comes foward too fast in this Climate & he thinks will be more apt to do it in Virginia. I have made no Engagements for the Produce of it.
I have procured some Grass seed which I think is extraordinary good & much Cheaper than it has been sold. You have also the Spinning Wheels, all of which Articles are Shipped on board the Sloop Dolphin Aaron Steward Master for alexandria & you have the Bill of Loading & Invoice inclosed—the Sloop will leave this about Sunday next, & I hope will be with you in Good time for seeding—the Captain could not deliver the Goods before he reached Alexandria as he must first enter there. I have paid Mr Seddon & Co. for the magazine for Six months. Well Cured Herrings have sold @ 22/6 or three dollars ⅌ Barrell—they ask 3/9 this Currency ⅌ Barrel freight—the freight from hence is inserted in the Bill of Loading.
Mrs Biddle begs leave to present her best respects to Mrs Washington & am &ca

C. Biddle

See sd Invoice over leaf

